¶70 (dissenting) — The Disciplinary Board of the Washington State Bar Association asserts Bradley Marshall failed to warn his clients of potential conflicts. The majority suspends Bradley Marshall’s license to practice law for 18 months yet fails to demonstrate how Marshall’s conduct actually violated the Rules of Professional Conduct. Even if we ignore the paucity of evidence and agree with the specific facts found by the board, these facts do not evidence unethical behavior. There is no finding of a specific real or potential conflict for Marshall to warn his clients about. What Marshall did was successfully settle his clients’ civil rights claims, earning them nearly a million dollars. Rather than punish him, we should commend him.
Sanders, J.
¶71 Fourteen longshoremen sued the International Longshoremen’s and Warehousemen’s Union for civil rights violations. Through Marshall’s advocacy, the plaintiffs *352settled the lawsuit for $800,000. Several plaintiffs were awarded promotions while several supervisors were punished with sensitivity training. And the internal procedures used by the union in its dispatch and grievance practices were changed to eliminate racism within the system. After the settlement, disagreements arose concerning fees and costs. The allegations before us today were made in the shadow of acrimonious disputes between Marshall and his clients. First, the clients complained about the payments to Wayne Perryman until they were reminded of their prior agreement to pay him 10 percent of any recovery. Then, after Marshall successfully appealed to the Ninth Circuit Court of Appeals, Marshall was forced to sue the clients who were parties to that appeal for costs. Those clients settled for $8,000 and then filed bar grievances against Marshall.
¶72 We presume any licensed and practicing attorney maintains the high morals of the profession. In re Discipline of Little, 40 Wn.2d 421, 430, 244 P.2d 255 (1952). This presumption is rebutted only when facts are proved beyond a clear preponderance of the evidence. In re Disciplinary Proceeding Against Allotta, 109 Wn.2d 787, 792, 748 P.2d 628 (1988). Indeed, we have a constitutional obligation to ensure no attorney is unduly deprived of his property or liberty interests in his professional license. Bang Nguyen v. Dep’t of Health, 144 Wn.2d 516, 522 n.4, 29 P.2d 689 (2001) (“[A] professional license represents a property interest to which due process protections apply.”). Challenged findings of facts must be supported by substantial evidence, which incorporate this heightened burden of proof. In re Disciplinary Proceeding Against Poole, 156 Wn.2d 196, 209, 125 P.3d 954 (2006). Nevertheless these findings cannot be conclusory, but must set forth specific facts demonstrating a clear violation of the Rules of Professional Conduct. Id. (“Thus, a clear preponderance of all the facts proved must support a finding of misconduct.”). While the majority reflexively claims substantial evidence supports the bar’s findings, I disagree that the actual findings, much less the *353evidence, even construed favorably to the bar, support the legal conclusion Marshall represented clients with a real or potential conflict of interest.
¶73 Former Rule of Professional Conduct 1.7(b) (1995) provides, “[a] lawyer shall not represent a client if the representation of that client may be materially limited by the lawyer’s responsibilities to another client.” Despite no finding of material limitations, the majority claims potential conflicts existed. Majority at 337. While a potential conflict may pose an ethical problem, such a potential conflict must be with an actual person. Neither the majority nor the bar bothers to explain where this mysterious, amorphous conflict lies. The most the Board found is while the clients “shared broad goals, including elimination of racial discrimination in the longshore industry, their individual issues, needs, and claims were different.” Id.; see also Finding of Fact (FOF) 21. This proves nothing. Clients might have had different interests but unless these interests conflict, there is no violation. Here there is no finding that one client’s interest was in conflict with another’s or that Marshall’s capabilities were materially limited. The findings discuss only “potential conflicts of interests and problems associated with representing multiple plaintiffs.” FOF 20.
¶74 We have found conflicts when an attorney represents a party with opposite interests to a client, a third party, or himself. See In re Disciplinary Proceeding Against McKean, 148 Wn.2d 849, 64 P.3d 1226 (2003); Eriks v. Denver, 118 Wn.2d 451, 460, 824 P.2d 1207 (1992). But here the parties’ interests were aligned. See Schneider v. Snyder’s Foods, Inc., 116 Wn. App. 706, 709, 66 P.3d 640 (2003) (multiple plaintiffs from nine separate locals of the Teamsters Union sued their employer in a single lawsuit). Every client had been discriminated against, and each had claims stemming from civil rights abuses.
¶75 Where is the conflict? Neither the board nor the majority tells us. The plaintiffs originally planned to pro*354ceed as a class action. They had only six months to bring a case after the Equal Employment Opportunity Commission issued right to sue letters. Instead of seeking counsel independently, the longshoremen, as a group, directed Perryman to find an attorney to bring their case. The results wrought by Marshall’s work were to the benefit of all; there were no potential conflicts and there was no violation of former RPC 1.7(b).15
¶76 Marshall zealously and effectively advocated for his clients. He should be applauded for his advocacy, rather than maligned with these accusations. Both the bar and the majority fail to connect Marshall’s actions with any violation of the Rules of Professional Conduct regarding allegations of conflicts of interest.
¶77 I dissent.
C. Johnson, J., and Becker, J. Pro Tem., concur with Sanders, J.

 The majority also claims while Marshall did not split his fee with Mr. Perryman, he acted dishonestly by asking Perryman to prepare an invoice in order to hide what appeared to be fee splitting. Majority at 324-25. Why would Marshall attempt to conceal fee splitting if he did not split his fee? Marshall was only enforcing a legitimate agreement to ensure Perryman recovered what he was already entitled to recover. FOF 12.